Spofford, J.
The District Judge erred in refusing to order the plaintiff to answer the interrogatories propounded to him by defendants.
They were quite relevant to the defence set up, which, if true, would exonerate them from liability to the plaintiff. See Questi v. Griffe, 3 L., 307; Burns v. Hayes, 13 L., 13.
They were propounded to prove by his own oath that he was not a bona fide holder of the notes sued on, and that he had no interest in them. The answer alleged that another party really owned the claims, and had warned them not to pay any one else. They had an obvious interest in having this matter judicially investigated before they were condemned to pay, and the court, under its equitable powers, might perhaps have been called upon to cite in the other party to interplead in the case. He afterwards came in voluntarily, and he should be heard. See Moran v. Leblanc, 6 An., 113.
It is therefore ordered that the judgment of the District Court be reversed, and the cause remanded for a new trial between the plaintiff, the intervenor and the defendants, the costs of this appeal to he borne by the plaintiff and appellee.
Re-hearing refused.